      Case 2:20-cv-00717-BWA-DMD Document 10 Filed 04/17/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 ROMALLIC DYNEL NASH #96256                                     CIVIL ACTION

 VERSUS                                                         NO. 20-717

 LT. TROY BOQUET, ET AL.                                        SECTION M (3)


                                            ORDER

       The Court, having considered the complaint, the record, the applicable law, the Partial

Report and Recommendation of the United States Magistrate Judge (R. Doc. 8), and the failure of

any party to file an objection to the Magistrate Judge’s Partial Report and Recommendation,

hereby approves the Partial Report and Recommendation of the United States Magistrate Judge

and adopts it as its opinion in this matter. Therefore,

           IT IS ORDERED that plaintiff’s claims against Kenyada Douglas are DISMISSED

WITH PREJUDICE as frivolous and/or for failing to state a claim on which relief may be

granted.

       New Orleans, Louisiana, this 17th day of April, 2020.




                                              __________________________________________
                                              BARRY W. ASHE
                                              UNITED STATES DISTRICT JUDGE
